

EXHIBIT 10.2


[Redux Letterhead]


Redux Holdings, Inc.
11726 San Vicente Blvd., Suite 300
Los Angeles, CA 90049


 
August 31, 2006
 
Laurus Master Fund, Ltd. (“Laurus”)
c/o Laurus Capital Management, LLC
825 Third Ave
14th& 17th Floor
New York, NY 10022


Re: Naturade Inc. - Treatment of Claims of Laurus Master Fund, Ltd. (Laurus)


Dear Sirs,
 
This binding letter agreement confirms the obligation of Redux Holdings, Inc.
concerning the following terms for the treatment of Laurus’s claim in the case.


1. Allowed Secured Claim. Laurus’s claim in the amount of approximately $2.9
million, will be treated as being fully secured in the case. Laurus will
maintain, without modification, the liens granted to Laurus pursuant to the
Amended and Restated Security and Purchase Agreement (“Security Agreement”).


2. DIP Financing. Laurus will provide to Naturade DIP financing pursuant to the
terms and conditions set forth in the Amended and Restated Secured Revolving
Note and the Security Agreement. Naturade’s obligations to Laurus pursuant to
the Revolving Note will not be modified in the case.


3.  Pre-Confirmation Treatment of Term Note Obligations. Naturade’s obligations
to Laurus pursuant to the Amended and Restated Secured Term Note (“Term Note”)
will accrue interest during Naturade’s Chapter 11 case in accordance with the
terms and conditions of the Term Note. No payments of principal or interest will
be made on the Term Note until the first day of the first full month following
the effective date (“Effective Date”) of a Chapter 11 plan to be filed by
Naturade in its case (“Plan”).


4.  Post-Confirmation Treatment of Term Note Obligations. Pursuant to Naturade’s
Plan, Naturade will satisfy its obligations to Laurus pursuant to the Term Note,
without any modification, except only that (i) the Maturity Date will be
extended by one year, from January 6, 2009 to January 6, 2010, and (ii) Section
1.3 of the Term Note will be revised to provide that, commencing on the first
day of the first full month following the Effective Date of the Plan, Naturade
will satisfy the Principal Amount of the Term Note by means of equal monthly
payments through the Maturity Date.


5. Redux Holdings, Inc. Obligation To Fund. To the extent that the Laurus DIP
financing and/or Naturade’s use of Laurus cash collateral is insufficient, Redux
Holdings, Inc. shall be responsible for funding all payments needed to confirm
the plan and for working capital of Naturade before and after confirmation.



--------------------------------------------------------------------------------


6. Support for Plan. Laurus will support the treatment of Laurus’s claims
pursuant to Naturade’s Plan, and will cast a vote in favor of the confirmation
of the Plan, provided that the treatment of Laurus’s claims pursuant to the Plan
is materially the same as that set forth herein.


If you have any questions or comments regarding any of the foregoing, please
call me. I look forward to working with you to achieve a successful
reorganization of Naturaade’s financial affairs.
 

 
Very truly yours,
      REDUX HOLDINGS, INC.      
By/s/ Adam Michelin
Name: Adam Michelin
Title: Chairman of the Board and Chief
Executive Officer

 


 



--------------------------------------------------------------------------------

